        Case 3:20-cv-01035-SI       Document 159     Filed 08/24/20   Page 1 of 7




ETHAN P. DAVIS
Acting Assistant Attorney General
BILLY J. WILLIAMS
United States Attorney
DAVID M. MORRELL
Deputy Assistant Attorney General
ALEXANDER K. HAAS
Director, Federal Programs Branch
JOSHUA E. GARDNER
Special Counsel
BRIGHAM J. BOWEN
Assistant Director, Federal Programs Branch
ANDREW I. WARDEN
Senior Trial Counsel
JEFFREY A. HALL
JORDAN L. VON BOKERN (DC 1032962)
KERI L. BERMAN
Trial Attorneys
U.S. Department of Justice
Civil Division, Federal Programs Branch
1100 L Street, NW
Washington, D.C. 20530
Tel.: (202) 305-7919
Fax: (202) 616-8460

Attorneys for Defendants

                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF OREGON
                                 PORTLAND DIVISION



INDEX NEWSPAPERS, LLC, et al.,                     Case No. 3:20-cv-1035-SI
              Plaintiffs.                          FEDERAL DEFENDANTS’
                                                   RENEWED MOTION TO STAY
                                                   THE PRELIMINARY
       v.                                          INJUNCTION PENDING APPEAL
CITY OF PORTLAND, et al.,

              Defendants.
         Case 3:20-cv-01035-SI         Document 159         Filed 08/24/20     Page 2 of 7




                             LOCAL RULE 7-1 CERTIFICATION
       Pursuant to LR 7-1(a), undersigned counsel certifies that he conferred with counsel for

Plaintiffs and that they oppose the relief requested.

                                        INTRODUCTION
       At the August 18, 2020, hearing on Plaintiffs’ motion for a preliminary injunction (ECF

Nos. 133, 134), Federal Defendants orally moved for a stay of any preliminary injunction this

Court were to issue. This Court granted a preliminary injunction on August 20 and stated that it

“denies the oral motion by the Federal Defendants to stay this preliminary injunction.” Index

Newspapers LLC v. City of Portland, ECF No. 157, 2020 WL 4883017, at *29 (D. Or. Aug. 20,

2020). That oral motion and denial are sufficient to allow Federal Defendants to ask the U.S.

Court of Appeals for the Ninth Circuit to stay the preliminary injunction pending appeal, see

Fed. R. App. P. 8(a)(1), and Federal Defendants intend to seek such a stay on August 25. But to

ensure this Court has every opportunity to consider staying its own decision, Federal Defendants

now move in writing for a stay of the preliminary injunction, ECF No. 157, pending appeal,

pursuant to Federal Rule of Civil Procedure 62. This motion is supported by the following

memorandum of law and all previous filings in this action, including but not limited to Federal

Defendants’ brief in opposition to Plaintiffs’ motion for a preliminary injunction, ECF No. 138.

                                           ARGUMENT

       In considering whether to grant a stay pending appeal, the Court must consider four

factors: (1) the applicant’s likelihood of success on the merits; (2) whether the applicant will

suffer irreparable injury; (3) the balance of hardships to other parties interested in the

proceeding; and (4) the public interest. Nken v. Holder, 556 U.S. 418, 434 (2009). All four

factors favor a stay here.

FEDERAL DEFENDANTS’ MOTION TO STAY PI PENDING APPEAL – 1
         Case 3:20-cv-01035-SI         Document 159        Filed 08/24/20      Page 3 of 7




I.     FEDERAL DEFENDANTS ARE LIKELY TO SUCCEED ON THE MERITS.

       A.      Plaintiffs lack standing to pursue injunctive relief.

       Because no named Plaintiff showed that he faced “a ‘real and immediate threat of

repeated injury’” when Federal Defendants were added to this case, Plaintiffs failed their burden

to establish standing for injunctive relief. Updike v. Multnomah Cty., 870 F.3d 939, 947 (9th Cir.

2017) (quoting O’Shea v. Littleton, 414 U.S. 488, 496 (1974)); see also City of Los Angeles v.

Lyons, 461 U.S. 95, 105 (1983). Plaintiffs’ reliance on alleged past instances of First

Amendment injury are insufficient to show standing for injunctive relief. Updike, 870 F.3d at

947. And this Court’s determination at the TRO stage that Plaintiffs had standing could not

conclusively resolve the standing issue for the course of the entire litigation, because the

requirements of standing “are not mere pleading requirements but rather an indispensable part of

the plaintiff’s case,” and they must be shown throughout the litigation “with the manner and

degree of evidence required at the successive stages of the litigation.” Lujan v. Defs. of Wildlife,

504 U.S. 555, 561 (1992). Plaintiffs failed to establish standing at any stage in this litigation, and

this Court’s contrary holding at the very earliest stage of this litigation did not bind Federal

Defendants to that contested conclusion for the life of the case.

       B.      Plaintiffs’ right-of-access claim is contrary to law.

       Plaintiffs’ claim that journalists and legal observers have special First Amendment access

rights beyond those held by members of the general public violates binding caselaw. See, e.g.,

California First Amendment Coal. v. Woodford, 299 F.3d 868, 874 (9th Cir. 2002) (“As

members of the press, plaintiffs’ First Amendment right of access to governmental proceedings

is coextensive with the general public’s right of access.”). That means that, even if Federal

Defendants require members of the press and legal observers to disperse along with the rest of

FEDERAL DEFENDANTS’ MOTION TO STAY PI PENDING APPEAL – 2
         Case 3:20-cv-01035-SI         Document 159        Filed 08/24/20     Page 4 of 7




the members of the public at a criminal gathering that is threatening federal officers and federal

property, that treatment of the press and legal observers cannot give rise to a right-of-access

claim unless the general public was equally entitled to ignore the order to disperse. This Court’s

injunction, which grants special privileges to members of the press and legal observers—such as

a right not to comply with a lawful order to disperse—compounds Plaintiffs’ legal error.

       The Court reasoned that it was not according special rights to the press because the

government cannot issue dispersal orders on streets abutting federal property. Index

Newspapers, 2020 WL 4883017, at *2 n.2. But the Court expressly acknowledged that federal

officers have the authority to issue “crowd-dispersal orders for a variety of lawful reasons.” Id.

at *28. 1 And it ordered that members of the press and legal observers “shall not be required to

disperse following the issuance of an order to disperse.” Id. at *27. Accordingly, the

preliminary injunction confers special privileges on members of the press and legal observers by

exempting them from lawful dispersal orders.

       Under Press-Enterprise Co. v. Superior Court of California, 478 U.S. 1 (1986) and Leigh

v. Salazar, 677 F.3d 892 (9th Cir. 2012), Plaintiffs have failed to make out a right-of-access

claim. Plaintiffs have not shown that police dispersal of a riot is a “place and process” that has

“historically been open to the press and general public,” that “public access” to a riot “plays a




1
        Federal officers have undisputed authority to issue dispersal orders on federal property.
In addition, Department of Homeland Security officers have authority to carry out their duties
“in areas outside the property to the extent necessary to protect the property and persons on the
property,” 40 U.S.C. § 1315(b)(1), and to “enforce Federal laws and regulations for the
protection of persons and property” in such areas, id. § 1315(b)(2)(A). The Marshals Service
similarly has “final authority regarding security requirements for the judicial branch,” including
“the security of buildings housing the judiciary.” 28 U.S.C. § 566(i). These authorities entitle
federal officers who have issued dispersal orders on federal property to effectuate those orders
off federal property to the extent necessary.
FEDERAL DEFENDANTS’ MOTION TO STAY PI PENDING APPEAL – 3
          Case 3:20-cv-01035-SI         Document 159         Filed 08/24/20      Page 5 of 7




significant positive role in the functioning” of dispersing a riot, or that dispersing a riot is

insufficiently “narrowly tailored” in any event. Id. at 898.

        C.      Plaintiffs’ retaliation claims are legally and factually baseless.

        To make out a claim of First Amendment retaliation, Plaintiffs must show that their First

Amendment activity was a “substantial or motivating factor” in Federal Defendants’ conduct.

Mendocino Envtl. Ctr. v. Mendocino County, 192 F.3d 1283, 1300–01 (9th Cir. 1999). But

Plaintiffs provided no evidence showing that Federal Defendants intentionally targeted

journalists or legal observers for their First Amendment activity. They had no direct evidence,

and their purported circumstantial evidence rested on the erroneous legal argument that law

enforcement officers show retaliatory intent by treating purported journalists and legal observers

the same as members of the general public when responding to a criminal gathering. And

regardless, even if Plaintiffs had shown isolated instances of past retaliation by individual

officers, which they failed to do, Plaintiffs provided no evidence, despite voluminous discovery,

showing that Federal Defendants had a policy directing or permitting First Amendment

retaliation, which is necessary to impose injunctive relief against the Federal Defendants.

II.     THE REMAINING FACTORS FAVOR A STAY.

        Federal Defendants and the public interest will suffer irreparable harm if the injunction is

not stayed. The preliminary injunction issues intrusive, unworkable, and vague instructions to

federal law enforcement officers. An officer confronted by rioters, in the dark and in the fog of

fear and uncertainty, and making split-second decisions that affect the officer’s life as well as the

lives of fellow officers and the public, must carefully examine each and every member of a

dangerous unlawful gathering to determine whether any of them has a “press badge,”

“professional equipment,” “distinctive clothing,” is distant from “protest activities,” or has some

FEDERAL DEFENDANTS’ MOTION TO STAY PI PENDING APPEAL – 4
         Case 3:20-cv-01035-SI         Document 159        Filed 08/24/20      Page 6 of 7




other indicia of being a journalist or a legal observer. The record in this case establishes that

protesters are identifying as members of the press to avoid law enforcement, and that the special

privileges extended to members of the press under the Court’s preliminary injunction are

impeding federal law enforcement officers’ response to dangerous situations. See, e.g., ECF No.

101-2 ¶¶ 10–12; ECF No. 101-4 ¶¶ 5(a)–(d); ECF No. 101-5 ¶ 8(a); ECF No. 101-6 ¶¶ 11–14.

Federal officers faced with dangerous crowds are now left with the impossible choice between

risking their safety and risking contempt. That inhibiting of legitimate federal law enforcement

activities deprives the public of necessary government protection during these dangerous riots,

and it puts the public’s dedicated servants and necessary infrastructure at serious risk. Rather

than maintaining the status quo “pending a determination of the action on the merits,” Boardman

v. Pacific Seafood Grp., 822 F.3d 1011, 1024 (9th Cir. 2016), the preliminary injunction

endangers law enforcement officers and public safety.

                                          CONCLUSION

       This Court should stay its preliminary injunction pending appeal.




FEDERAL DEFENDANTS’ MOTION TO STAY PI PENDING APPEAL – 5
        Case 3:20-cv-01035-SI   Document 159   Filed 08/24/20   Page 7 of 7




Dated: August 24, 2020                    ETHAN P. DAVIS
                                          Acting Assistant Attorney General

                                          BILLY J. WILLIAMS
                                          United States Attorney

                                          DAVID M. MORRELL
                                          Deputy Assistant Attorney General

                                          ALEXANDER K. HAAS
                                          Director, Federal Programs Branch

                                          JOSHUA E. GARDNER
                                          Special Counsel, Federal Programs Branch

                                          BRIGHAM J. BOWEN
                                          Assistant Director, Federal Programs Branch

                                          ANDREW I. WARDEN
                                          Senior Trial Counsel

                                          JEFFREY A. HALL
                                          /s/ Jordan L. Von Bokern
                                          JORDAN L. VON BOKERN (DC 1032962)
                                          KERI L. BERMAN
                                          Trial Attorneys
                                          U.S. Department of Justice
                                          Civil Division, Federal Programs Branch
                                          1100 L Street, NW
                                          Washington, D.C. 20530
                                          Tel.: (202) 305-7919
                                          Fax: (202) 616-8460


                                          Attorneys for Defendants




FEDERAL DEFENDANTS’ MOTION TO STAY PI PENDING APPEAL – 6
